Citation Nr: 1540434	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to a low back disability and as a result of exposure to herbicides.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a low back disability and as a result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active military service from November 1965 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Although the Veteran filed a substantive appeal in June 2013 for entitlement to service connection for posttraumatic stress disorder (PTSD), as the Veterans was granted service connection for PTSD in an April 2014 rating decision, the issue is no longer on appeal.  


FINDINGS OF FACT

1. The Veteran's low back disability is not related to service.  

2. The Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309 (a) (2015).

2. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a low back disability and as a result of exposure to herbicide, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed low back disability in October 2011.  Although the Veteran's representative asserts in a March 2015 appellant brief that the examiner did not provide a rationale, as will be explained below, the Board finds this examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claim for peripheral neuropathy of the bilateral lower extremities.  As discussed below, there is no medical or other competent evidence suggesting a nexus between peripheral neuropathy of the bilateral lower extremities and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(a) (6), (e), 3.309(e).   In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Low Back Disability

The Veteran claims entitlement to service connection for a low back disability.  He contends in a March 2011 statement that he visited Dorn VA around 1977 to 1979 for back problems.  

Service treatment records reflect that in January 1966, he complained of pain in his lower medial back area for the past three days, not due to injury.  The Veteran reported it hurt most when doing physical training or climbing.  Examination revealed no swelling or discoloration.  It noted the Veteran had a muscle strain.  The Veteran's October 1967 separation examination found the Veteran's spine was normal.  

Post-service treatment records note an x-ray of the Veteran's cervical spine revealed no evidence of recent or old fracture, height of vertebral bodies and intervertebral disk spaces were normal.  See February 1978 VA treatment record.  The Veteran was diagnosed with low back pain and lumbar region subluxation (segmental dysfunction).  See February 1999 private treatment record.  A July 2001 private treatment record notes the Veteran complained of back pain.  A June 2010 VA treatment record notes a magnetic resonance imaging (MRI) revealed degenerative disc disease throughout the lumbar spine, most severe at the L4-5 level.  Impression was degenerative stenosis involving the lumbar spine.  

An October 2011 VA examination report included a review of the claims file.  Service treatment records revealed that in January 1966, the Veteran presented with low back pain and was diagnosed with muscle strain.  Consideration was noted for the Veteran's December 2004 statement averring he was unable to obtain medical records from his private doctor regarding back pain as they were older than ten years (this dates back to 1994) and he made visits to the VA in 1977 and 1979.  It was noted VA treatment records from 1977 to 1979 were not present in the case file.  The examiner opined that back strain of January 1966 was self-limiting, with no further complaints during service or at discharge, exit examination in October 1967.  While the Veteran had a present back condition as documented on MRI, it less likely as not had any relation to a single episode of back strain documented while in service.  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

As the record does not reflect any manifestation of any arthritis within a year following discharge from service, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

The Board finds the most probative evidence as to whether the Veteran's low back disability is related to active duty service to be the October 2011 VA examination.  Although the October 2011 VA examiner found VA records from 1977 to 1979 were not of record, the Board still finds the October 2011 examination adequate.  Treatment records from 1977 to 1979 do not specifically discuss the Veteran's low back, but instead discuss the cervical spine.  Moreover, the February 1978 record states there is no evidence of recent or old fracture, thus further weighing against the Veteran's claim.  

While the Veteran's representative contends in his March 2015 appellant brief that the October 2011 VA examiner did not provide a rationale for what may be causing the Veteran's low back disability and only stated it was less likely as not related to a single episode of back strain in service, the Board finds the October 2011 examiner's opinion to be adequate.  The examiner thoroughly reviewed the claims file and provided a sufficient rationale as to why the Veteran's current low back disability is not related to service.  Namely, the examiner explained that the Veteran suffered a self-limiting back strain in service with no further complaints during service or discharge and a present back condition is less likely as not related to a single episode of back strain documented in service.  

There is no competent, credible, persuasive, or probative evidence contradicting the October 2011 medical opinion.  While the Board recognizes the Veteran's assertions that he currently has a low back disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.  

The Board emphasizes that there is no competent or credible medical evidence that etiologically links the Veteran's low back disability to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Accordingly, service connection for a low back disability must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.




Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran claims he is entitled to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to his low back disability and as a result of exposure to herbicide, to include Agent Orange. 

Although the Veteran asserts in his September 2010 claim that peripheral neuropathy of the bilateral lower extremities is secondary to his low back disability, because the Board is denying service connection for the Veteran's low back disability, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

Medical records reveal the Veteran was diagnosed with small fiber peripheral neuropathy and peripheral edema with neuropathy.  See August 2010 and September 2010 private treatment records.  Therefore, the presence of a current disability is established.  However, as well be discussed, the remaining elements of service connection are not met.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of neuropathy, including feelings of pins or numbness in his legs during active duty service.  Instead, his October 1967 separation examination found his lower extremities were in normal condition.  Therefore, service treatment records do not reflect the Veteran developed peripheral neuropathy during his active duty service

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that neuropathy is included on the list of exclusive list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2013).

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2015).

In this case, the evidence does not establish the Veteran's developed peripheral neuropathy manifest to a degree of 10 percent within one year of his November 1967 separation from active duty service or is related to active duty service in any way.  

First, the Veteran filed his initial claim for VA disability benefits in September 2010, over 43 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the claims file does not include any other medical records which reflect the Veteran sought any treatment for complaints of neuropathy within one year of his separation from active duty service and the Veteran has not asserted such.  Instead, a July 2001 private treatment record notes a neurological examination was grossly intact and peripheral pulses were good.  Additionally, the Veteran reported during a September 2010 private treatment record that he began to have burning and tingling in his feet about six months ago and stated in a December 2010 private treatment record that he had been experiencing burning, tingling, and numbness in both legs and feet for the past nine months.  Therefore, presumptive service connection for peripheral neuropathy based on exposure to herbicides is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Service treatment records reveal no treatment or complaints regarding peripheral neuropathy of the bilateral lower extremities or any neurological complaints.  The report of examination at service separation reveals normal clinical findings for the neurological system.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms. 

There is no medical opinion that purports to relate the claimed disorder to service or to presumed herbicide exposure in service.  And while the Veteran has asserted that peripheral neuropathy of the lower extremities is related to service, his opinion that the claimed disability is related to presumed herbicide exposure is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorder to remote herbicide exposure falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

In sum, the Board finds the elements of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  Accordingly, service connection for the claimed disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


